

COMMON STOCK PURCHASE AGREEMENT


AGREEMENT entered into as of the 13th day of November, 2009, by and between Good
Harbor Partners Acquisition Corp. (the “Company”), a Delaware corporation having
its offices at 79 Byron Road, Weston, MA 02493 and [Name and Address of
Purchaser] (the “Purchaser”).


WHEREAS, the Purchaser desires to purchase, and the Company desires to sell, an
aggregate of 7,500,000 shares (the “Shares”) of the Company’s common stock, par
value $.0001 per share (the “Common Stock”) upon the terms and conditions hereof
(the “Issuance”); and


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Purchaser and the Company hereby agree as follows:


SECTION 1:  SALE OF THE SHARES


1.1 Sale of the Shares.  Subject to the terms and conditions hereof, the Company
will sell and deliver to the Purchaser and the Purchaser will purchase from the
Company, upon the execution and delivery hereof, the Shares for an aggregate
purchase price equal to Seven Thousand Five Hundred Dollars ($7,500.00) (the
“Purchase Price”).


SECTION 2:  CLOSING DATE; DELIVERY


2.1 Closing Date.  The closing of the Issuance of the Shares hereunder (the
“Closing”) shall be held immediately following the execution and delivery of
this Agreement.


2.2 Delivery at Closing. At the Closing, the Company will deliver to the
Purchaser a stock certificate registered in the Purchaser’s name, representing
the number of Shares to be purchased by Purchaser hereunder, and the Purchaser
shall deliver to the Company the Purchase Price.


SECTION 3: REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER


The undersigned Purchaser hereby represents, warrants to and covenants with the
Company as follows:


3.1  Transfer of Shares.  The Shares have not been registered under the
Securities Act and cannot be sold or otherwise transferred without an effective
registration or an exemption therefrom, but may not be sold pursuant to the
exemptions provided by Section 4(1) of the Securities Act in accordance with the
letter from Richard K. Wulff, Chief of the Office of Small Business Policy of
the Securities and Exchange Commission’s Division of Corporation Finance, to Ken
Worm of NASD Regulation, Inc., dated January 21, 2000.


3.2  Experience. The undersigned has such knowledge and experience in financial
and business matters that the undersigned is capable of evaluating the merits
and risks of investment in the Company and of making an informed investment
decision.  The undersigned has adequate means of providing for the undersigned's
current needs and possible future contingencies and the undersigned has no need,
and anticipates no need in the foreseeable future, to sell the Shares for which
the undersigned subscribes.  The undersigned is able to bear the economic risks
of this investment and, consequently, without limiting the generality of the
foregoing, the undersigned is able to hold the Shares for an indefinite period
of time and has sufficient net worth to sustain a loss of the undersigned's
entire investment in the Company in the event such loss should occur. Except as
otherwise indicated herein, the undersigned is the sole party in interest as to
its investment in the Company, and it is acquiring the Shares solely for
investment for the undersigned's own account and has no present agreement,
understanding or arrangement to subdivide, sell, assign, transfer or otherwise
dispose of all or any part of the Shares subscribed for to any other person.

 
 

--------------------------------------------------------------------------------

 
 
3.3  Investment; Access to Data.  The undersigned has carefully reviewed and
understands the risks of, and other considerations relating to, a purchase of
the Common Stock and an investment in the Company. The undersigned has been
furnished materials relating to the Company, the private placement of the Common
Stock or anything else that it has requested and has been afforded the
opportunity to ask questions and receive answers concerning the terms and
conditions of the offering and obtain any additional information which the
Company possesses or can acquire without unreasonable effort or
expense.  Representatives of the Company have answered all inquiries that the
undersigned has made of them concerning the Company, or any other matters
relating to the formation and operation of the Company and the offering and sale
of the Common Stock.The undersigned has not been furnished any offering
literature other than the materials that the Company may have provided at the
request of the undersigned; and the undersigned has relied only on such
information furnished or made available to the undersigned by the Company as
described in this Section. The undersigned is acquiring the Shares for
investment for the undersigned's own account, not as a nominee or agent and not
with the view to, or for resale in connection with, any distribution
thereof.  The undersigned acknowledges that the Company is a start-up company
with no current operations, assets or operating history, which may possibly
cause a loss of Purchaser’s entire investment in the Company.


3.4  Authorization.  (a) This Agreement, upon execution and delivery thereof,
will be a valid and binding obligation of Purchaser, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization and
moratorium laws and other laws of general application affecting enforcement of
creditors' rights generally.


(b)  The execution, delivery and performance by Purchaser of this Agreement and
compliance therewith and the purchase and sale of the Shares will not result in
a violation of and will not conflict with, or result in a breach of, any of the
terms of, or constitute a default under, any provision of state or Federal law
to which Purchaser is subject, or any mortgage, indenture, agreement,
instrument, judgment, decree, order, rule or regulation or other restriction to
which the Purchaser is a party or by which the undersigned Purchaser is bound,
or result in the creation of any mortgage, pledge, lien, encumbrance or charge
upon any of the properties or assets of Purchaser pursuant to any such term.


3.5 Accredited Investor.  Purchaser is an accredited investor as defined in Rule
501(a) of Regulation D under the Securities Act of 1933, as amended and has
completed and executed the statement of accredited investor annexed hereto as
Exhibit A.


3.6 Proceedings and Orders. Neither Purchaser, nor any director, officer,
affiliate or 5% or greater shareowner of Purchaser, during the last ten years,
was a party to a civil proceeding of a judicial or administrative body of
competent jurisdiction and as a result of such proceeding was or is subject to a
judgment, decree or final order enjoining future violations of, or prohibiting
or mandating activities subject to, federal or state securities laws or finding
any violation with respect to such laws, or has been convicted of fraud or
felony charges or restricted in conducting any business activity.

 
2

--------------------------------------------------------------------------------

 
 
3.7  No Binding Agreements or Other Commitments.  Purchaser has not entered into
any binding letter of intent, agreement or any other commitment with a third
party involving, on behalf of or for the benefit of the Company.  Purchaser has
made full disclosure to the Company with regard to any pending negotiations and
understandings with third parties involving, on behalf of or for the benefit of
the Company.


SECTION 4:  MISCELLANEOUS


4.1  Governing Law.  This Agreement shall be governed in all respects by the
laws of the State of Delaware, without regard to conflicts of laws principles
thereof.


4.2  Survival.  The terms, conditions and agreements made herein shall survive
the Closing.


4.3  Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.


4.4  Entire Agreement; Amendment; Waiver.  This Agreement constitutes the entire
and full understanding and agreement between the parties with regard to the
subject matter hereof.  Neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated, except by a written instrument signed
by all the parties hereto.


4.5  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together,
shall constitute one instrument.



[Remainder of Page Intentionally Left Blank]


 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the day
and year first above written.


GOOD HARBOR PARTNERS ACQUISITION CORP.
     
By:
     
Name: Ralph Sheridan
   
Title: Chief Executive Officer
       
PURCHASER
       
By:
   
Name:
 
Title:
 

 
 
4

--------------------------------------------------------------------------------

 

Exhibit A


STATEMENT OF ACCREDITED INVESTOR


To:           GOOD HARBOR PARTNERS ACQUISITION CORP. (the “Company”)


Ladies and Gentlemen:


The undersigned hereby refers to the Securities Purchase Agreement executed and
delivered to the Company by the undersigned as of the date hereof.  In
connection with the subscription thereunder by the undersigned to purchase
securities of the Company, the undersigned hereby represents and warrants that
such individual or entity meets at least one of the tests listed below for an
"accredited investor" (as such term is defined under Regulation D promulgated
pursuant to the Securities Act of 1933, as amended).


"Accredited Investors" are accorded special status under the federal securities
laws. Individuals who hold certain positions with an issuer or its affiliates,
or who have certain minimum individual income or certain minimum net worth (each
as described below) may qualify as Accredited Investors.  Partnerships,
corporations or other entities may qualify as Accredited Investors if they
fulfill certain financial and other standards, or if all of their equity owners
have incomes and/or net worth which qualify them individually as Accredited
Investors, and trusts may qualify as Accredited Investors if they meet certain
financial and other tests (as described below).


You may qualify as an Accredited Investor under Regulation D promulgated under
the Securities Act of 1933 (the "1933 Act") if you meet any of the following
tests (please check all that apply):


o
The undersigned is an individual who is a director or executive officer of the
Company.  An “executive officer” is the president, a vice president in charge of
a principal business unit, division or function (such as sales, administration
or finance), any other officer who performs a policy making function or any
other person who performs similar policy making functions for the Company.



o
The undersigned is an individual that (1) had individual income of more than
$200,000 in each of the two most recent fiscal years and reasonably expects to
have individual income in excess of $200,000 in the current year, or (2) had
joint income together with the undersigned’s spouse in excess of $300,000 in
each of the two most recent fiscal years and reasonably expects to have joint
income in excess of $300,000 in the current year.  “Income” means adjusted gross
income, as reported for federal income tax purposes, increased by the following
amounts:  (i) any tax exempt interest income under Section 103 of the Internal
Revenue Code (the “Code”) received, (ii) any losses claimed as a limited partner
in a limited partnership as reported on Schedule E of Form 1040, (iii) any
deduction claimed for depletion under Section 611 of the Code or (iv) any amount
by which income has been reduced in arriving at adjusted gross income pursuant
to the provisions of Section 1202 of the Code.  In determining personal income,
however, unrealized capital gains should not be included.



o
The undersigned is an individual with individual net worth, or combined net
worth together with the undersigned’s spouse, in excess of $1,000,000.  “Net
worth” means the excess of total assets at fair market value, including home,
home furnishings and automobiles, over total liabilities.



o
The undersigned is a Trust with total assets in excess of $5,000,000, was not
formed for the specific purpose of acquiring securities of the Company, and the
purchase of the securities is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the risks and merits of the prospective investment in such securities.


 
 

--------------------------------------------------------------------------------

 


o
The undersigned is a corporation, partnership, limited liability company or
limited liability partnership that has total assets in excess of $5,000,000 and
was not formed for the specific purpose of acquiring securities of the Company.



o
The undersigned is an entity in which all of its equity owners are “accredited
investors”.



Dated:  November 13, 2009


Very truly yours,
     
PURCHASER
       
By:
   
Name:
 
Title:
 

 
 
 

--------------------------------------------------------------------------------

 